DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11, 13, 14, 16-18 and 20-28 in the reply filed on 05/30/22 is acknowledged. Claims 29 and 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niedbala et al. (US 2003/0064526).  Niedbala teaches a sample collector and test device.  
Regarding claim 11 – Niedbala teaches a sample collector (collector end 10a) comprised of a collection rod (plunger 60) and absorption element (sponge 90) having a hollow cavity such that a part (plunger arm 61) of the collection rod (plunger 60) is accommodated in the hollow cavity of the absorption element (sponge 90); and also a first lug (end wall portion 44).  Niedbala also teaches a housing (cassette 100) having a collection cavity (well portion 108 of cassette 100) for receiving the sample collector (collector end 10a) and test strip (later assay strip 194). See the Figures, especially Figures 1, 2, 4, 5 ,8 and 9, and  Paragraphs 0033-0071.
Regarding claim 13 – Niedbala teaches a gasket (disc 78) having a portion of the collection rod extending therethrough (extension 79/bump 81) in Figure 3B and Paragraphs 0043 and 0047. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 16-18 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Niedbala et al. (US 2003/0064526) in view of Davis (US 3,640,268).  Niedbala, as described above in Paragraphs 6-7, teaches every element of claims 14, 16-18 and 26-28 except for the engaging teeth and grooves on the collection rod recited in claim 14. 
Davis teaches a device and method for collecting a sample.  The portions of the device most relevant to the instant claims are shown in Figures 2-4 and columns 2-4. The collection device (swab assembly (19) is comprised of an elongated member (20) having an absorbent material (24) attached at an end.  The attachment means includes a toothed member (21) which prevents the absorbent member from being removed from the end of the elongated member.  See column 3, lines 14-28.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the toothed member (21) with grooves from Davis with the collection rod of Niedbala.  One of ordinary skill in the art would add the toothed member to Niedbala in order to further secure the adsorbent material onto the rod as taught by Davis. 
Regarding claims 16, 17 and 18 – Niedbala discloses an extrusion cylinder (166) fixedly connected to the collection cavity (well portion 108) and extending from a cylindrical opening platform and having a height greater than the adsorption element in Figures 9-11.
Regarding claims 26 and 28 – Niedbala teaches a detection cavity (assay portion 182 of housing 102) having a test element (assay strip 194) in Figures 1 and 7; and Paragraphs 0049-0052. 
Regarding claim 27 – Figures 9-11 of Niedbala show a sloped surface (unlabeled) connecting the extrusion cylinder (166) and detection cavity (182). 

Allowable Subject Matter
Claims 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 20 recites the device of claim 18 “wherein the sample collector is inserted into the collection cavity, at first, the absorption element on the sample collector is located directly above the extrusion cylinder; secondly, the sample collector continues to move in a direction of insertion into the extrusion cylinder, the collection rod located in the hollow cavity of the absorption element enters the extrusion cylinder, the gasket at a bottom portion of the absorption element is blocked and extruded by the cylinder opening platform of the extrusion cylinder, the absorption element is compressed after being extruded by the cylinder opening platform and the gasket, and liquid flows onto the cylinder opening platform and a side wall of the extrusion cylinder after being extruded out from the absorption element; and finally, the absorption element of the sample collector is entirely compressed, and all liquid in the absorption element flows into the collection cavity along the cylinder opening platform and the side wall of the extrusion cylinder”.  The Examiner submits this combination of features is not taught or suggested by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        October 08, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798